Citation Nr: 1632524	
Decision Date: 08/16/16    Archive Date: 08/24/16

DOCKET NO.  09-46 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy.

2.  Entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from June 1964 to November 1965.  The Veteran also had periods of Army National Guard service from August 1961 to February 1962, and in August 1962.  

This case comes before the Board of Veterans' Appeals (the Board) from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran had a hearing before the undersigned Veterans' Law Judge in July 2010.  A transcript of that proceeding has been associated with the claims file.

In April 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  A VHA opinion was received in May 2011 and incorporated into the record.

The case was previously before the Board in October 2011, when the claims were denied.  The Veteran appealed the October 2011 decision to the United States Court of Appeals for Veterans Claims (the Court).  In a March 2012 order, the Court vacated the October 2011 decision and remanded the case to the Board for further proceedings consistent with the March 2012 Joint Motion for Remand (JMR).  

In September 2012, the Board remanded the Veteran's claims for additional development.  That development was completed to the extent possible and the case was returned to the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  The most probative evidence is at least in equipoise as to whether the Veteran's cervical spondylosis with evidence of bilateral cervical radiculopathy is related to active service.  

2.  The most probative evidence is at least in equipoise as to whether the Veteran's lumbar spondylosis with evidence of left lumbar radiculopathy is related to active service.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).

2.  Affording the Veteran the benefit of the doubt, the criteria to establish service connection for lumbar spondylosis with evidence of left lumbar radiculopathy have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held "that a remand by the Court confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the "reasons or bases" requirement of 38 U.S.C. § 7104(d)(1) (West 2014).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

This case was remanded by the Court in March 2012.  The JMR found that VA did not fully satisfy its duty to assist, in particular by attempting to locate records from the Veteran's National Guard service.  The JMR also found that the Board did not provide an adequate discussion of private medical evidence that linked the Veteran's cervical and lumbar spine disabilities to service.  The case was remanded so that the Board could address these concerns.

The Veteran submitted a private medical opinion that was received in July 2012.  In September 2012 the Board remanded the Veteran's case to obtain records from his National Guard service.  Records were obtained in December 2012.  

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for cervical and lumbar spine disabilities has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§1110; 38 C.F.R. §3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111 , 1137.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

When no preexisting condition is noted upon entry into service, a veteran is presumed to have been sound upon entry, and the presumption of soundness arises.  The burden then shifts to VA to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

The Veteran claims that his current cervical and lumbar spine disabilities are related to his period of active duty service in the Navy.

The June 2009 VA examination report indicates the Veteran has diagnoses of cervical spondylosis with some clinical evidence of bilateral cervical radiculopathy, and lumbar spondylosis with some clinical evidence of left lumbar radiculopathy.  Thus the first Hickson element is satisfied.

Moreover, the Veteran's service treatment records from his service in the Navy document several instances of treatment for back pain.  In September 1964, the Veteran reported having lower back pains for the past six months.  The Veteran was seen in October 1964 for pain in the lower cervical and thoracic vertebral region.  In February 1965 the Veteran reported neck pain after lifting luggage the previous day; muscle spasm in the right upper thoracic region was observed.  In March 1965, the Veteran was seen for a followup evaluation of his back; clinical evaluations were normal.  A September 1965 orthopedic clinic note indicated that the Veteran's back pain was slightly worse since entry to service, but stated that no objective cause for the Veteran's symptoms could be found.  

The Veteran also provided written statements and testified regarding an incident in boot camp, during which he and three other service members were made to stand in a leaning rest position for several hours while wearing full gear, which caused him to have back and neck pain.  See, e.g., August 2009 statement, July 2010 hearing transcript, pg. 7, and April 2016 statement.  

Several of the service treatment records from the Veteran's service in the Navy refer to a preexisting spine condition, some of which cite to records from the Veteran's prior National Guard service.  However, the claims file contains no primary documentation of a preexisting spine condition, and records from the National Guard do not contain any reference to the existence of a spine condition.  Moreover, the Veteran's June 1964 entrance examination showed his spine was clinically normal.  Thus, for the purposes of the Board's review, the Veteran had no spine disability that preexisted his Navy service.  Thus, based on the above evidence, the second Hickson element is satisfied.

Turning to the question of medical nexus, there are conflicting medical opinions.  An April 2008 record from Bountyland Medical Center noted in the "subjective" section that the Veteran had bilateral lumbar pain as a result of military service and which started 40 years ago.  

The June 2009 VA examiner provided an extensive overview of the Veteran's service treatment records, and noted his report that his back problems began in 1964 during boot camp.  The examiner opined that the Veteran's back disabilities were less likely than not related to service, reasoning that the Veteran's service treatment records documented a prior injury and symptoms before service, and also indicated no objective orthopedic findings while on active duty.  

An April 2010 letter from Dr. T. S. A. noted that the Veteran's severe spinal degenerative joint disease in the neck and lower back with radiculopathy was due to his "service-related injury, which has been chronic and has been worsening."  A followup letter from Dr. T. S. A. in August 2011 stated that the Veteran was in the military and sustained his significant spinal degenerative joint disease in the cervical and lumbar spines.  

The May 2011 VHA report noted that the Veteran's disabilities did not exist prior to service, and that his current disabilities were not caused by his Navy service.  The clinician reported that he found no evidence of the Veteran having injured his neck or back while in the military.

In a July 2012 letter, Dr. A. A. reviewed the pertinent evidence in the Veteran's service treatment records and noted his testimony regarding the in-service injury during boot camp.  Dr. A. A. noted that although some of the Veteran's service treatment records noted a history of a back injury prior to service, none was shown on his entrance examination.  She further observed that the service treatment records show the Veteran was seen on multiple occasions for back pain following the reported boot camp incident.  Dr. A. A. described spondylosis as a condition that developed over time, and that the Veteran had an initial acute injury that continued aggravate him and subsequently developed into a chronic problem in the form of spondylosis with radiculopathy.  Based on that evidence, she concluded that it was more likely than not that the Veteran's boot camp injury resulted in his development of cervical and lumbar spondylosis.

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997 ), cert. denied, 523 U.S. 1046 (1998) (affirming Board decision affording higher probative value to a contemporaneous written by the Veteran during service than a subsequent assertion years later).  In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The April 2008 Bountyland note offered no rationale in support of its conclusion and appeared to be based solely on the Veteran's reported history; thus it is of limited probative value.  Similarly, the April 2010 and August 2011 followup letters from Dr. T. S. A. offered no rationale for their conclusions, and are also entitled to limited weight.  Further, the May 2011 VHA opinion noted that the clinician found no evidence of the Veteran being evaluated for neck or back injuries, despite a February 1965 service record noting the Veteran's complaints of neck pain and muscle spasm after carrying luggage.  Thus, the May 2011 VHA report is entitled to little weight with respect to the opinion on a causal relationship between the Veteran's Navy service and his spine disabilities.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (stating that an opinion based upon an inaccurate factual premise has no probative value).

Consequently, the relevant, probative evidence regarding a medical nexus consists of the June 2009 VA examination report and the July 2012 opinion from Dr. A. A.  Despite the Veteran's April 2016 assertion that the July 2009 VA clinician never examined him and did not review the claims file, the examination report indicates that the clinician thoroughly reviewed the claims file and physically examined the Veteran.  As a result, the Board observes that both examination reports are based on a careful review of the claims file with specific reference made to relevant in-service medical records.  Moreover, both medical conclusions are supported by factually accurate and detailed rationales.  Thus, the evidence for and against the Veteran's claims is in relative equipoise.  Accordingly, entitlement to service connection for cervical spondylosis and lumbar spondylosis is warranted.


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for cervical spondylosis with evidence of bilateral cervical radiculopathy is granted.

Entitlement to service connection for lumbar spondylosis with evidence of left lumbar radiculopathy is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


